Case 1:19-cv-02112-RRM-RML Document 15 Filed 01/13/21 Page 1 of 2 PageID #: 207




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 SUZANNE KRUSINSKI,

                            Plaintiff,
                                                                               ORDER
           - against -                                                 19-CV-2112 (RRM) (RML)

 RIDGEWOOD SAVINGS BANK,

                             Defendant.
 ------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         Suzanne Krusinski brought this pro se action against Ridgewood Savings Bank

 (“Ridgewood”), alleging that in light of Ridgewood’s failure to meet disclosure requirements and

 the unconstitutionality of the Federal Reserve Act, her mortgage loan with the bank is “null and

 void.” (Complaint (Doc. No. 1) ¶ 26.) In a Memorandum and Order issued on September 29,

 2020, and mailed to Krusinski on October 8, 2020, this Court granted Ridgewood’s motion to

 dismiss and dismissed Krusinski’s complaint. (Memorandum and Order (Doc. No. 14).) The

 Court granted Krusinski thirty days’ leave to file an amended complaint in accordance with that

 Memorandum and Order. (Id. at 10.) The Court warned Krusinski that if she failed to file an

 amended complaint within the time allowed, this action would be dismissed without prejudice

 and judgment would be entered against her. (Id.)

         On October 19, 2020, Krusinski called the Pro Se Office to inform the Court that she had

 not received a copy of the Memorandum and Order due to mail retrieval delays. The Pro Se

 Office mailed Krusinski another copy of the Memorandum and Order on October 19, 2020.

 More than thirty days have now elapsed since then and, to date, Krusinski has not filed an

 amended complaint. Accordingly, for the reasons set forth in the Court’s Memorandum and

 Order dated September 29, 2020, it is
Case 1:19-cv-02112-RRM-RML Document 15 Filed 01/13/21 Page 2 of 2 PageID #: 208




        ORDERED that this action is dismissed without prejudice. The Clerk of Court is

 respectfully directed to enter judgment for defendant, to mail a copy of the judgment and this

 Order to Krusinski, to note that mailing on the docket sheet, and to close this case.

                                                       SO ORDERED.


 Dated: Brooklyn, New York                             Roslynn R. Mauskopf
        January 13, 2021
                                                       ____________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       Chief United States District Judge




                                                  2
